183 F.3d 1108 (9th Cir. 1999)
4805 CONVOY, INC., a California corporation, Plaintiff-Appellant,v.CITY OF SAN DIEGO, a political subdivision of the State of California, Defendant-Appellee.
No. 97-55295
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 5, 1998--Pasadena, CaliforniaFiled July 14, 1999

A. Dale Manicom, San Diego, California, for the plaintiff appellant.
Grant Richard Tefler, Deputy City Attorney, San Diego, California, for the defendant-appellee.
Appeal from the United States District Court for the Southern District of California; Napoleon A. Jones, District Judge, Presiding.D.C. No. CV-95-03801-NAJ/CGA.
Before: Procter Hug, Jr., Chief Judge, Alex Kozinski, Circuit Judge, and James M. Fitzgerald, District Judge1.
HUG, Chief Judge:


1
4805 Convoy, Inc. ("Convoy"), which operates a business  that presents nude dancing, brought this facial challenge  under 42 U.S.C. S 1983 asserting that the City of San Diego's  ("City") nude dancing licensing ordinance was unconstitutional. The district court granted summary judgment in favor  of the City, concluding that the City's licensing scheme provided adequate procedural safeguards and that Convoy therefore failed to show that the scheme was facially  unconstitutional. Convoy filed a timely appeal. We have jurisdiction pursuant to 28 U.S.C. S 1291, and we REVERSE and  REMAND.

FACTUAL AND PROCEDURAL BACKGROUND

2
Convoy operates a business which features both male and  female nude entertainers. In 1987, Convoy obtained a Nude  Entertainment License, which is required of all businesses  that present nude dancing. San Diego, Ca., Municipal Code  ("SDMC") SS 33.3605, 33.3606. The SDMC also contains  operating regulations for Nude Entertainment Businesses,  including the requirements that nude dancers be licensed and  that they stay at least six feet away from patrons. SDMC  S 33.3610.


3
The City alleges that during an inspection of Convoy's  business, officers determined that Convoy broke both of these  rules during an "amateur night" by allowing unlicensed  women to dance topless and closer than six feet to the patrons.  In a written notice of October 3, 1995, the City suspended  Convoy's license for two weeks pursuant to SDMC  SS 33.0401 and 33.3616, which provide for the suspension  and revocation of a license for violating the regulations.


4
Convoy administratively appealed the suspension of its  license, and the suspension was stayed during the administrative appeal process, pursuant to SDMC S 33.0501. The hearing officer ruled on Convoy's appeal on February 20, 1996,  holding that Convoy had violated S 33.3610(a) (unlicensed  dancers), but not S 33.3610(f) (six-foot rule), and reduced the  length of the suspension from fourteen to seven days. Convoy  exercised its right to a review of the hearing officer's decision  by the Public Services and Safety Committee ("Committee")  of the City Council, which denied the appeal on March 22, 1996.


5
On June 18, 1996, Convoy filed a Petition for Writ of  Administrative Mandamus, pursuant to Cal. Code Civ. P.  S 1094.5, in the Superior Court of California in San Diego  County. The court issued a Judgment Denying the Writ of  Mandate on April 7, 1997, but ordered the suspension of Convoy's license stayed pending resolution of Convoy's federal  district court suit and this appeal.


6
In addition to its administrative appeals and state court  review, Convoy sought relief concurrently in the federal  courts. On November 22, 1995, Convoy filed suit in federal  district court to enjoin the City from suspending Convoy's  license under the existing administrative scheme. Convoy  alleged that the SDMC provisions regulating the issuance,  suspension, and revocation of licenses for nude entertainment  businesses were unenforceable because they unconstitutionally restrained speech by failing to provide adequate procedural safeguards. On January 12, 1996, the district court  granted Convoy's request for a preliminary injunction pending completion of any judicial review of the license suspension.


7
Convoy filed a motion for summary judgment in the district  court on July 15, 1996, seeking an order permanently enjoining the City from suspending its license and declaring the  City's licensing scheme unenforceable as an invalid prior  restraint. In response, the City filed an opposition which  included a cross-motion for summary judgment. The district court granted summary judgment in favor of the City on October 22, 1996, concluding that the City's licensing scheme provided adequate procedural safeguards and that Convoy  therefore had failed to show that the City's scheme was  unconstitutional on its face. On November 1, 1996, Convoy  filed a motion to alter or amend the judgment, pursuant to  Fed. R. Civ. P. 59(e). The motion was denied on January 27,  1997, and Convoy filed a timely notice of appeal on February  19, 1997.

DISCUSSION
1. Standing

8
As an initial matter, we must determine whether Convoy  has standing to bring a facial challenge under the First  Amendment to the City's licensing scheme.2  Standing is a  question of law reviewed de novo. See Moreland v. Las Vegas  Metro. Police Dep't, 159 F.3d 365, 369 (9th Cir. 1998).


9
"A successful challenge to the facial constitutionality of a  law invalidates the law itself." Foti v. City of Menlo Park, 146  F.3d 629, 635 (9th Cir. 1998). Thus, facial challenges "are  allowed not primarily for the benefit of the litigant, but for the  benefit of society--to prevent the statute from chilling the  First Amendment rights of other parties not before the court."  Secretary of State of Maryland v. Joseph H. Munson Co., 467  U.S. 947, 958 (1984).3


10
We have previously observed that facial challenges  under the First Amendment are permitted "when the legislation allegedly vests government officials with unbridled  discretion" and "when there is a lack of adequate procedural  safeguards necessary to ensure against undue suppression of  protected speech." Baby Tam & Co., Inc. v. City of Las Vegas, 154 F.3d 1097, 1100 (9th Cir. 1998). Convoy asserts that  because it challenges the City's licensing scheme as lacking  constitutionally required procedural safeguards, it has standing under the Supreme Court's "overbreadth" doctrine to  challenge the licensing provisions of the City's ordinance as  well as the license suspension and revocation provisions  applicable to Convoy's situation. We agree that Convoy has  standing to bring a facial challenge to the ordinance's revocation and suspension procedures, but hold that it cannot challenge the licensing provisions.


11
In order to bring an action in federal court, a plaintiff  must have suffered "an injury in fact; that is . . . some threatened or actual injury resulting from the putatively illegal  action. . . ." Virginia v. American Booksellers Ass'n, Inc., 484  U.S. 383, 392 (1988) (internal quotation marks omitted). To  meet this requirement, "[a]bstract injury is not enough. The  plaintiff must show that he has sustained or is immediately in  danger of sustaining some direct injury as the result of the challenged official conduct and the injury orthreat of injury  must be both real and immediate, not conjectural or  hypothetical." City of Los Angeles v. Lyons , 461 U.S. 95, 10102 (1983) (internal quotation marks omitted). Thus, a  "plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or  interests of third parties." Munson, 467 U.S. at 955 (quoting  Warth v. Seldin, 422 U.S. 490, 499 (1975)).


12
However, under the Supreme Court's "over breadth " doctrine, a plaintiff may challenge an overly broad statute or regulation by showing that it may inhibit the First Amendment  rights of individuals who are not before the court. See, e.g.,  Members of the City Council of Los Angeles v. Taxpayers for  Vincent, 466 U.S. 789, 798-99 (1984); Village of Schaumburg  v. Citizens for a Better Env't, 444 U.S. 620, 634 (1980). That  is, the plaintiff can challenge a statute on the ground that it is  unconstitutional as applied to someone else, even if his own  conduct is not protected under the First Amendment. See Foti,  146 F.3d at 635 (citing Vincent, 466 U.S. at 797).4 The overbreadth doctrine is based on the observation that "the very  existence of some broadly written laws has the potential to  chill the expressive activity of others not before the court."  Forsyth County v. Nationalist Movement, 505 U.S. 123, 129  (1992); see also Lind v. Grimmer, 30 F.3d 1115, 1122 (9th  Cir. 1994) (overbreadth doctrine is designed to avert a potential chilling effect on speech). Thus, this doctrine "serves to  overcome what would otherwise be a plaintiff's lack of  standing." Nunez v. City of San Diego, 114 F.3d 935, 949 (9th  Cir. 1997).


13
According to the Supreme Court, the crucial issues in determining overbreadth standing "are whether [the plaintiff] satisfies the requirement of `injury-in-fact,' and whether it can be  expected satisfactorily to frame the issues in the case."  Munson, 467 U.S. at 958. Thus,   [the] slender [overbreadth] exception to the prudential limits on standing . . . does not affect the rigid constitutional requirement that plaintiffs must demonstrate an injury in fact to invoke a federal court's jurisdiction. Rather, the exception only allows those who have suffered some cognizable injury, but whose conduct is not protected under the First Amendment, to assert the constitutional rights of others.


14
Bordell v. General Elec. Co., 922 F.2d 1057, 1061 (2nd Cir.  1991) (citations omitted); see also Bigelow v. Virginia, 421  U.S. 809, 816-17 (1975) (in order to have overbreadth standing, a plaintiff "must present more than allegations of a subjective chill. There must be a claim of specific present objective harm or a threat of specific future harm. " (internal  quotations omitted)); Phelps v. Hamilton, 122 F.3d 1309,  1326 (10th Cir. 1997) ("[A] plaintiff bringing a facial challenge to a statute on First Amendment grounds must still satisfy the `injury-in-fact' requirement in order to demonstrate  standing.").


15
With regard to the licensing provisions, Convoy cannot  satisfy the "injury-in-fact" requirement. It is undisputed that  Convoy already has a license, which was issued by the City  in 1987. Moreover, Convoy cannot assert that it will ever again be subject to the licensing provisions, because it has never indicated that it intends to pursue another license. Thus,  Convoy fails to demonstrate an "injury-in-fact " related to the  licensing provisions of the City's ordinance, and therefore has  no standing to challenge those provisions. However, there is  no question that Convoy can satisfy the "injury-in-fact"  requirement with regard to the revocation and suspension procedures employed by the City in suspending Convoy's  license. See Desert Outdoor Advertising, Inc. v. City of  Moreno Valley, 103 F.3d 814, 818 (9th Cir. 1996)  ("[A]ppellants suffered an injury in fact because the City  actually brought an enforcement action against [them].").  Convoy therefore has standing to maintain a facial challenge to the lack of procedural safeguards associated with those procedures. See Baby Tam, 154 F.3d at 1100.


16
2. Adequacy of Procedural Safeguards Associated with the License Revocation and Suspension Provisions of the  City's Ordinance


17
We review de novo an order granting summary judgment  on the constitutionality of a statute or ordinance. Roulette v.  City of Seattle, 97 F.3d 300, 302 (9th Cir. 1996); Valley Bank  of Nev. v. Plus Sys., Inc., 914 F.2d 1186, 1189 (9th Cir. 1990).  Because we have concluded that Convoy has standing to challenge only the license revocation and suspension provisions of  the City's ordinance, our determination of whether the City's  ordinance includes adequate procedural safeguards is confined to those procedures.


18
We begin our analysis with the Supreme Court's decision in FW/PBS, Inc. v. City of Dallas, 493 U.S. 215 (1990)  (plurality opinion). In a fragmented opinion, six justices  agreed that a licensing scheme regulating adult entertainment  must contain, at a minimum, two procedural safeguards.5  First, "the licensor must make the decision whether to issue  the license within a specified and reasonable time period during which the status quo is maintained." Id.  at 228. Second,  "there must be the possibility of prompt judicial review in the  event that the license is erroneously denied." Id.


19
Convoy contends that the City's ordinance is unconstitutional because it fails to provide either of the procedural safeguards mandated by FW/PBS. The relevant provisions of the  ordinance may be summarized as follows: An administrative  appeal must be filed within ten days of a suspension or revocation of a license, and a hearing must be set no more than thirty days from the time it is requested. SDMCS 33.0501. A  party then has ten days after receipt of the hearing officer's  decision to file an appeal with the Committee. SDMC  S 33.0502. The ordinance provides for an automatic stay of  the suspension or revocation of a license during the time that  an appeal to the hearing officer is pending or until the time for  filing an appeal has expired, as well as during the time that  an appeal of the hearing officer's decision to the Committee  is pending or until the time for filing an appeal has expired.  SDMC S 33.0501.6 Upon receipt of the appeal, it is put on the  Committee's agenda "for the limited purpose of determining  whether the Committee will hear the appeal." SDMC  S 33.0502. The Committee will only accept an appeal if certain enumerated criteria are met and three members of theCommittee vote in favor of hearing the appeal. Id. If the Committee decides to hear the appeal, "the Consultant to the Committee . . . shall set the appeal for hearing before the  Committee . . . ." Id. "The decision of the Committee to grant  or deny the appeal shall be the final administrative remedy  unless a hearing is set before the City Council pursuant to  Section 22.0101, Rule 4." Id.


20
Judicial review is governed by Cal. Code Civ. P.SS 1094.5,  1094.6. Once administrative remedies have been exhausted, a  party whose license has been suspended or revoked may seek  judicial review by filing a petition for writ of administrative  mandamus within ninety days of the administrative decision  becoming final. Cal. Code Civ. P. S 1094.6(b). The record of  administrative proceedings must be prepared by the local  agency within 190 days after a request is filed, Cal. Code Civ.  P. S 1094.6(c), but there are no express time limits within  which the court must take action on the writ petition. The City's ordinance does not provide for a stay during this pro- cess. However, the California statutory scheme provides that  the administrative decision may be stayed by the court if the  court is satisfied that it would not be contrary to the public  interest. Cal. Code Civ. P. S 1094.5(g). The licensee may  appeal the decision made by the reviewing court, and the  appeals court may again stay the administrative decision. Id.


21
Significantly, FW/PBS dealt only with whether the procedural requirements were met with respect to the denial of a  license. Therefore, it is unclear how the procedural safeguards  mandated by FW/PBS for a license issuance process should be  applied in the license suspension/revocation context. We  address the application of each of these safeguards in turn.

A. Time Limits and the Status Quo

22
With regard to FW/PBS's reasonable time limit requirement, we conclude that the key to the inquiry in the license  suspension/revocation context is the preservation of the status  quo during the administrative appeals process. The basis for  the procedural safeguards set forth in FW/PBS  is the danger  of "undue delay" which "compel[s] the speaker's silence,"  and "results in the unconstitutional suppression of protected  speech" as well as "the principle that the freedoms of expression must be ringed about with adequate bulwarks. " 493 U.S.  at 226, 228, 230 (internal quotation marks omitted). Of  course, these considerations apply to license suspensions and  revocations as well as license denials. However, this case differs from a license denial because here preservation of the status quo means that the suspension or revocation cannot be  enforced, and the business is allowed to continue to operate  under its license. Thus, there is no reason to require an administrative decision on a license suspension or revocation within  "a specified and reasonable time period" so long as the status  quo is maintained, because under those circumstances the  administrative appeals process can continue indefinitely without the risk of the suppression of protected speech.


23
As described above, the City's ordinance fails to impose  specified and reasonable time limits. For example, there is no  limit on the time that the hearing officer may take to issue a  decision, no time limit on the Committee's decision as to  whether or not to hear the appeal, and no time limit on the  Committee's decision on the merits if it decides to hear the  appeal. However, the ordinance does provide for an automatic  stay of the enforcement of a license suspension or revocation  throughout the administrative appeal process. Therefore,  regardless of how long this process takes, there is no risk of  the suppression of protected activity. Because the City's ordinance preserves the status quo during this process, we conclude that it satisfies the first FW/PBS procedural safeguard  with respect to license suspensions and revocations.

B. Prompt Judicial Review

24
There is some confusion associated with the meaning of the  second FW/PBS safeguard, prompt judicial review, and this confusion has resulted in a split in the circuits. One view is that prompt access to the courts will satisfy this requirement,  even if there is not a time limit for a hearing or decision on  the merits. See TK's Video, Inc. v. Denton County, Tex., 24  F.3d 705, 709 (5th Cir. 1994); Graff v. City of Chicago, 9  F.3d 1309, 1324-25 (7th Cir. 1993) (en banc); Jews for Jesus,  Inc. v. Massachusetts Bay Transp. Auth., 984 F.2d 1319, 1327  (1st Cir. 1993). After noting that the Ninth Circuit had not  addressed the issue, the district court adopted this approach  and concluded that this safeguard was satisfied because a  licensee could file for a writ of mandamus after the administrative appeal became final, and the state court had discretion  to issue a stay of the license suspension pending a judgment  in the case. However, after the district court issued its grant  of summary judgment, this circuit adopted a second interpretation, which is that FW/PBS requires the "opportunity for a  prompt hearing and a prompt decision by a judicial officer."  Baby Tam, 154 F.3d at 1101.7 Thus, we proceed under Baby  Tam's understanding of FW/PBS's judicial review requirement.


25
Again, the policy consideration underlying this safeguard is the need to guard against undue delay that could lead  to the suppression of protected speech, and we must determine how to best further that policy in applying the judicial  review safeguard to a license suspension or revocation. In  pursuing this goal, we conclude that we must extend Baby  Tam's requirement of an opportunity for a prompt hearing and  decision by a judicial officer in license denial cases to license  suspensions or revocations as well. However, in the license  suspension and revocation context, this second safeguard may  also be met by the preservation of the status quo even if there  is no provision for a prompt judicial hearing and decision. Cf.  11126 Baltimore Boulevard, Inc. v. Prince George's County,  Md., 58 F.3d 988, 1001 n.18 (4th Cir. 1995) (en banc) (noting  that while the County has no control over the time limitations  imposed by the Maryland Rules, it "could avoid the constitutional problem engendered by its present scheme by permitting adult bookstores to operate until a judicial determination  is rendered affirming a denial of a special permit"). As with  the first safeguard, there is no risk of the suppression of  speech so long as the status quo of allowing the business to  operate is preserved. One example of a method of preserving  the status quo which would satisfy the second procedural safeguard in the license suspension/revocation context is a  provision, suggested by Convoy, for an automatic stay pending a judicial decision, which could be conditioned upon a  timely filing of an appeal or petition for writ of mandamus.


26
In applying these guidelines to the case before us, we  observe that the City's ordinance and the California statutory  scheme contain no express time limits or guarantee of a  prompt hearing or decision, and are therefore similar to the  Nevada statute found to be inadequate in Baby Tam. 154 F.3d  at 1101-02. See also 11126 Baltimore, 58 F.3d at 1001 (4th  Cir. 1995) (even where Maryland statutes provided a timetable, typical delay in excess of three months does not ensure  sufficiently prompt judicial review); East Brooks Books, Inc.  v. City of Memphis, 48 F.3d 220, 225 (6th Cir. 1995) (potential delays of over five months are impermissible). Thus, like  the ordinances at issue in Baby Tam, 11126 Baltimore, and  East Brooks Books, the City's ordinance and the California  statutory scheme fail to satisfy the requirement of prompt  judicial review.


27
However, as set forth above, it is possible that the  scheme could be saved by maintenance of the status quo  pending the judicial decision. California's statutory framework provides that a court "may stay the operation of the  administrative order or decision pending the judgment of the  court" unless a stay would be contrary to the public interest.  Cal. Code Civ. Pro. S 1094.5(g). Thus, there is no guarantee  of a stay--if the court is satisfied that a stay would not be contrary to the public interest, it may grant the stay, but is not  required to do so. This gives rise to the possibility of the suppression of protected expression before judicial review of the  case on the merits, and is therefore contrary to the principles  which underlie the procedural safeguards set forth in  FW/PBS. Thus, while the maintenance of the status quo in the  license suspension and revocation context may save an ordinance which does not provide for a prompt judicial hearing or  decision, we cannot conclude that a discretionary stay provides the requisite protection in such a case. Cf. JJR Inc. v.  City of Seattle, 891 P.2d 720, 724 (Wash. 1995) (en banc)  (holding that, under Washington's constitution, a discretionary stay of license revocation or suspension pending judicial  review does not satisfy the minimum constitutionally permissible safeguard). Accordingly, we must conclude that the  City's scheme for suspending and revoking licenses fails to  satisfy the judicial review safeguard and is therefore unconstitutional.

3. Relief

28
Because we hold that the City's scheme for suspending and  revoking licenses fails to provide constitutionally required  procedural safeguards, we GRANT Convoy's request for an  injunction. The City will be enjoined from enforcing a license  suspension or revocation for ninety days after an administrative appeal becomes final, the time allowed for filing a writ  of administrative mandamus under the California statutory  scheme. If judicial review is sought during that period, the  City will be enjoined from enforcing a suspension or revoca- tion until there is a decision by a judicial officer. See Baby  Tam, 154 F.3d at 1102 (final judicial determination or decision means that a judicial officer should make the final decision denying a license rather than a state censor, and does not  refer to a court's decision itself becoming final through various rehearing and appellate procedures). This injunction will  remain in place so long as the City's ordinance and the California statutory scheme fail to provide for a prompt hearing  and decision by a judicial officer, or for the maintenance of  the status quo pending a judicial decision on the merits.

CONCLUSION

29
We REVERSE the district court's grant of summary judgment in favor of the City, and REMAND to the district court  with instructions to enter summary judgment in favor of Convoy and to issue a permanent injunction in accordance with  the provisions set forth above.


30
REVERSED and REMANDED.



Notes:


1
 The Honorable James M. Fitzgerald, United States District Judge for  the District of Alaska, sitting by designation.


2
 Nude dancing is a form of expression entitled to First Amendment protection and subject only to reasonable time, place, and manner restrictions.  See Barnes v. Glen Theatre, Inc., 501 U.S. 560, 565-66 (1991) (plurality  opinion). Despite the numerous pages the City devotes to discussing the  issue, Convoy does not dispute that the restrictions on nude dancing, such  as the licensing of dancers or the six foot distance requirements, are reasonable time, place, and manner restrictions.


3
 In addition to a facial challenge, a party may challenge a statute "asapplied." This type of challenge contends that the law is unconstitutional  as applied to the plaintiff's particular expressive activity, even though the  law may be capable of valid application to others. Foti, 146 F.3d at 635.  Thus, a successful "as-applied" challenge does not invalidate the law  itself, but only the particular application of that law. Id. However, in this  case Convoy seeks to invalidate the licensing, revocation, and suspension  provisions of the City's ordinance through a facial challenge.


4
 Of course, a plaintiff whose conduct is protected may also bring a  facial challenge to a statute that he contends is unconstitutional, without  having to employ the overbreadth doctrine, by arguing that the statute  could never be applied in a valid manner and would chill the speech of  others. See Foti, 146 F.3d at 635; Nunez v. City of San Diego, 114 F.3d  935, 949 (9th Cir. 1997); Tucker v. State of California Dep't of Educ., 97  F.3d 1204, 1217 n.10 (9th Cir. 1996); Lind v. Grimmer, 30 F.3d 1115,  1122 (9th Cir. 1994). As we conclude below, this scenario describes Convoy's challenge to the City's license suspension and revocation procedures.


5
 Justice O'Connor's opinion, joined by Justice Stevens and Justice Kennedy, held that the two safeguards were essential. Justice Brennan, concurring in the judgment and joined by Justice Marshall and Justice Blackmun,  agreed with requiring these two safeguards, but also would have required  a third safeguard--that the licensor bear the burden of going to court and  justifying a license denial. FW/PBS, 493 U.S. at 238-42 (Brennan, J., concurring in the judgment).


6
 These stays are subject to certain emergency provisions, which allow  the Chief of Police to take immediate action if it is necessary to protect  the public from injury or harm, or where a license was issued based on  material misrepresentations in the application and but for those misrepresentations the license would not have been issued. SDMC S 33.0401.


7
 The Baby Tam court noted that other circuits had held that "prompt  judicial review requires a prompt decision on the merits." Baby Tam, 154  F.3d at 1101 (citing 11126 Baltimore Boulevard, Inc. v. Prince George's  County, Md., 58 F.3d 988, (4th Cir. 1995) (en banc); East Brooks Books,  Inc. v. City of Memphis, 48 F.3d 220, 225 (6th Cir. 1995)). The Eleventh  Circuit also found that access to judicial review will not satisfy the second  FW/PBS safeguard, but did not expand on this conclusion. See Redner v.  Dean, 29 F.3d 1495, 1501-02 (11th Cir. 1994).